BARHAM, Judge.
Plaintiff brought suit for a separation “a mensa et thoro”, alleging cruel treatment by his wife, who reconvened against him for a separation, also alleging cruelty. Without assigning written reasons the trial court rejected the demands of both plaintiff and defendant-plaintiff in recon-vention. Defendant has appealed and plaintiff in answer to the appeal has also asked for a reversal of the trial court judgment.
It would serve no purpose herein to cause to be published for posterity by a discussion of the evidence the many recriminations and alleged acts of misconduct and ill behavior by both parties directed toward each other. Marriage is treated as a civil contract in Louisiana and breach of the duties of that contract by one party is the basis for divorce and separation. Mutual fault or breach of duty and marital vows will not void the marriage contract. So long as this State determines the family status similarly to other contracts, and grounded upon fault, the courts cannot give redress to the parties who mutually violate their vows, no matter how miserable the circumstances may be under which the marriage must exist.
This Court is in complete agreement with the trial court judgment and the evidence conclusively discloses that there is mutual fault herein and that neither party may claim a judgment of separation from the other.
For these reasons the judgment of the trial court is affirmed and the costs of this appeal are taxed equally against appellant and appellee.